White, Presiding Judge.
Eleven bills of exception reserved to rulings at the trial by defendant appear in the record, nine of which are, to our minds, so fully, completely and satisfactorily explained by the learned judge in his notes setting forth the attendant facts and circumstances that it would be both a work of supererogation and a useless consumption of time to recapitulate and discuss them in view of those explanations.
The tenth and eleventh bills were saved to the overruling of defendant’s motions in arrest of judgment and for a new trial. They first attacked the validity and sufficiency of the indictment, which instrument is in accordance with approved precedents and forms. The latter motion recapitulated all the supposed errors into which the court had fallen during the progress of the trial.
Two of these errors, and the ones most urgently insisted upon in the oral argument and brief of counsel for appellant, are that the court failed and refused to submit murder of the second degree and manslaughter as issues in his charge to the jury in this case. Upon the statements both of defendant and his brother as to how the homicide occurred, and which statements were in evidence, their meeting with deceased was purely accidental and they were justifiable on the ground of *258self defense. According to the testimony of the prosecution, the homicide was a murder by lying in wait—an assassination —and, consequently, murder of the first degree.
Opinion delivered February 16, 1889.
These were the only issues in the case, in our view of the facts as shown by the record. This was the view taken by the learned trial judge, and upon the various phases upon which these issues were by the facts required to be submitted we find his charge a full, clear and sufficient exposition of the law of the case.
We have given the record in this case a most thorough and repeated consideration, and we have found no error for which the judgment should be reversed, and it is therefore affirmed.

Affirmed.